         Case 1:17-cr-00201-ABJ Document 465-1 Filed 12/14/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                     )
                                              )
                 v.                           )
                                              )
 RICHARD W. GATES III,                        )             Crim. No. 17-201-2 (ABJ)
                                              )
                 Defendant.                   )




                                           ORDER

         Upon consideration of Defendant Richard W. Gates III’s Unopposed Motion for

Permission to Travel, and finding good cause shown, it is this ___ day of December, 2018,

hereby

         ORDERED, that the motion is GRANTED.



                                            _______________________________________
                                            AMY BERMAN JACKSON
                                            UNITED STATES DISTRICT JUDGE




                                               3
